 VICTORVILLE GLASS COMPANYNick Augustine and Irving Gould d/b/a VictorvilleGlass CompanyandGlaziers and GlassworkersLocal Union No. 636.Case 3 1-CA-2068September22, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn April 19, 1971, Trial Examiner Stanley Gilbertissued his Decision in the above-entitled proceeding,finding that Respondents had engaged in and wereengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that Respondents ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondents filed exceptions,with a brief in support, to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only insofar as they are consistentwith this Decision and Order.The Trial Examiner concluded that Respondentswere estopped from denying their membership in amultiemployer (Association) bargaining unit and,consequently,were bound by the terms of themultiemployer agreement negotiated between theAssociation and the Union. This conclusion restsupon his finding that Respondents gave the Unionreasonable grounds to believe that an agreement hadbeen reached regarding Respondents' membership inthe Association. In support thereof, the Trial Examin-er relied on two incidents, both of which occurredafter agreement had been reached on the new contractbetween the Association and the Union. These twoincidents involving a statement from one Respondenton behalf of the other Respondent to a union agentand a conversation concerning membership byRespondent in the Association are insufficient, in ouropinion, to sustain the General Counsel's burden ofproof that Respondents were members of suchAssociation.Respondents took no part in the negotiations and,289indeed, were not considered to be members of theAssociation during negotiations and final agreement.In fact, Respondents did not make certain paymentsto the Association required of its members. Further-more the two incidents relied upon by the TrialExaminer appear even more inconsequential whenviewed against Respondents' continued refusal tobind themselves clearly and unequivocally to theAssociation, despite repeated efforts by the Unionand the Association to secure Respondents' consent.Under these circumstances, we conclude thatRespondents did not evince a clear and unequivocalintent to join the Association and therefore did notviolate Section 8(a)(5) and (1) of the Act when theyrefused to sign and honor the collective-bargainingagreement negotiated by the Association and theUnion. Accordingly, we shall dismiss the complaint inits entiretv.1ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.1The Trial Examiner recommended that certain additional allegationsin the complaint be dismissed,noting that the General Counsel made noattempt to litigate these allegationsNo exceptions were filed to thatrecommendationTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner: Based on a chargefiled on September 21, 1970,1 as amended on October 29,1970, by Glaziers and Glassworkers Local Union No. 636,hereinafter referred to as the Charging Party or the Union,the complaint herein was issued on December 8, 1970. Saidcomplaint, as amended during the course of the hearing,2alleges thatNick Augustine and Irving Gould, d/b/aVictorvilleGlass Company, hereinafter referred to as theCompany or the Respondents, engaged in conduct violativeof Section 8(a)(5) and (1) of the Act. Respondents, by theiranswers, in effect deny that they committed the unfair laborpractices alleged in the complaint .3Pursuant to notice a hearing was held in San Bernardino,California, February 9, 1971, before me. Appearances wereentered on behalf of all of the parties. Briefs were receivedfrom the General Counsel and Charging Party within theIBased on a charge filedinCase 31-CA-2131, Carter F Collier andJuneEBrown,d/b/a VictorvilleGlassCompany,were named asadditionalRespondents in the captionof the complaintas issued.Collierand Brown purchased the businessofVictorvilleGlass Company onOctober 1, 1970 Basedon a representation that a settlement was effectedwith Collier andBrown, the complaint was amended to delete said personsas Respondents(as well as all allegations therein withrespect tothem) andCase 31-CA-2131was dismissed2 See fn. 13The answersare letters from each of the two individualswhich areconstrued as denials of the allegations of unfair labor practicesand of theirmembership in the Association referred to in the complaint193 NLRB No. 42 290DECISIONSOF NATIONALLABOR RELATIONS BOARDtime designated therefor; no brief was received from eitherof the Respondents.Upon the entire record in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACTTherefore,itisfound that the Association and theemployer members of the Association, including Respon-dentsAugustine and Gould, d/b/a Victorville GlassCompany, have beenat all timesmatenal herein anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.1.THE BUSINESSOF THE COMPANYIt was stipulated by the parties and it is found as follows:Respondents Augustine-Gould, a partnership consist-ing of Nick Augustine and Irving Gould,4 at all timesmaterial herein until on or about October 1, 1970,engaged in business at 15313 Seventh Street, Victorville,California, where under the name of Victorville GlassCompany they sold glass and installed and glazed glassfor the public including commercial enterprises andbusinessenterprises with whom they did more than aninsubstantial amount of business.It was stipulated by the parties and it is found as follows:Riverside-SanBernardinoCountiesGlassDealersAssociation, hereafter referred to as the Association,has been at all times material herein, and is now, anunincorporated association of employers located in thecounties of Riverside and San Bernardino, California,where said employerssellglassand install and glazesaid glassfor the public including commercial enterpris-es and business enterprises.The Associationexists,in part, for the purpose ofbargaining on a multiemployer basis with the Unionconcerning wages, hours, and working conditions ofemployees employed by the Association's members andby employers authorizing the Association to representthem.For the calendar year ending December 31, 1969, theemployerswhose employees are employed in themultiemployerbargainingunitunder theUnionContract in the normal course and conduct of theirbusinessesdescribed above received gross revenue inexcess of$500,000 and purchased and received goods ormaterialsvalued in excess of $50,000 from distributorslocated in California who in turn received said goods ormaterialsdirectly from suppliers located outside theState of California.For the calendar year ending December 31, 1969,Respondents Augustine-Gould in the normal courseand conduct of their business operations describedabove . . . purchased and received goods or materialsvalued at $40,817 from distributors located in Califor-nia who in turn received said goods or materials directlyfrom suppliers located outside the State of California.Respondents deny that during the time material hereintheyweremembers of the aforesaid Association andtestimony was elicited from Augustine in support of theirsaid denials. Based on thefindingsof fact and conclusionsset forth hereinbelow,it isconcluded that with respect tothe issuesinvolved in this proceeding Respondents weremembers of said Association during the time materialherein.II.THELABOR ORGANIZATION INVOLVEDAs is admitted by theRespondents, the Union is a labororganizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Bargaining Unit Involved HereinAll glaziers and glassworkers employed by the employermembers of the Association, including those employed byRespondents, d/b/a Victorville Glass Company, during thetime matenal herein, excluding guards and supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.At all times material herein the Union has beendesignated or selected by a majority of the employees in theunit described above and at all times material herein hasbeen the exclusive representative of all the employees in theaforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.B.Background InformationThe findings of fact set forth in this section entitled"Background Information" are based on stipulations orundisputed testimony.InOctober 1968 Respondents acquired the businessknown as Victorville Glass Company. The predecessorowner was a member of the Association and as such wasbound by a contract negotiated between the Associationand the Union, which accordingto its termswas for a 5-year period ending July 25, 1970. Shortly after acquiring thebusiness,Respondents, rather than remaining subject totheirpredecessor'sAssociation contract, insisted uponindividually executing a contract which was signed by bothAugustine and Gould on November 7, 1968. The contractwas one that had been negotiated earlier with anassociation called the Glass, Glazing and Mirror Contrac-tors of Los Angeles, hereinafter referred to as the LAAssociation. The aforesaid LA Association contract whichthe Respondents signed also terminated on July 25, 1970,according to its terms.On June 25, 1970, the Union mailed a letter to theRespondents as well as to the then members of theAssociation notifying them of the termination of the thenexisting contract and the desire to begin negotiating "a newagreement to become effective July 1, 1970." Enclosed withthe letter was a copyof the agreementwhich had beennegotiated (apparently a short time prior thereto) betweentheUnion and the LA Association. Said letter stated that4Despite this stipulation, Augustine testified that he purchased Gould'sis not set forth in either of the answers (letters) filed by the Respondentsinterest in the partnership at a time prior to that matenal herein This claim VICTORVILLE GLASS COMPANY291the enclosed agreement was its proposal for a newagreementto be effective July 1, 1970. Said letter offeredtheCompany the choice of accepting the proposedagreement or, if it was not acceptable, the Union indicatedthat it would be willing to negotiate a new agreement.On July 23, 1970, representatives of the Association andthe Union conferred with respect to a new contract betweenthe parties and arrived at an agreement. Said agreementwas subsequently set forth in a letter dated August 7, 1970,addressed to the attorney for the Union and signed by theattorneys for the Association. It appears that the attorneyfor the Union executed his acceptance of the provisionscontained in said letter of August 7 by fixing his signaturethereto on August 26. The letter (which set forth theagreementarrived at on July 23, 1970) recited that theparties agreed to the provisions in the Union's proposedcontract (the LA Association agreement) subject to certainmodifications set forth in said letter.C.Resolution of the Issues HereinJohnny Rich, the union business representative, testifiedthat subsequent to the letter of June 25 (which notified theCompany that its contract was terminating on July 25 andthat the Union desired to negotiate a new agreement) hehad a number of conversations with Augustine and Gould.Rich testified that at the end of June or the first of July hemet with Augustine in the latter's office and asked him if hehad received the aforementioned letter of June 25; thatAugustine said he had received it but had not had the timeto study it; and that he told Augustine he would check withhim later.Rich also testified that he had a secondconversation with Augustine about July 7; that he askedAugustine if he had read the proposed agreement; thatAugustine said he had but that he had also beenapproached by the Association and had not decided whathe wanted to do, but would advise him "in plenty of time";and that he told Augustine he would check with him later.About July 12 or 13 Rich again visited the Company'sofficeand spoke to Gould. His testimony as to hisconversation with Gouldis asfollows:A.Iasked Mr. Gould if he had decided what theywere going to do yet; that Mr. Augustine had said hehad been approached by the Association.****THE WITNESS: He said that they felt they had decidedto go along with the Association; but that he wasn't sureyet.And I explained to Mr. Gould that the time wasgrowing short; that the agreement was just about toexpire in a few more days, and that I needed acommitment from him one way or another.He further testified that on or about July 17 he had asubsequent conversation with Augustine in the latter'soffice in which Augustine asked him for an extension of theexisting agreement because he had a prospective buyerwhom he was supposed to meet on Wednesday (July 22);that he told Augustine he did not need an extensionbecause the agreement did not expire until the followingSunday; that Augustine said he would know by Wednesdaywhether he had sold thebusinessor not; and that he toldAugustine he would check with him later.Rich also testified that on July 24 he called the Companyand spoke to Gould. His testimony with respect to theirconversationis asfollows:I asked Mr. Gould if Dan had told [sold ] his business.And he said, "I don't think so, but I'm not sure.["]And I told him that the contract was ending on theweekend and that I had to have something from himnow or I would have to take economic action againsthim come Mondaymorning.And he said that Danny had instructed him to tell methat he was going to go along with the Association.And he asked me if therewas goingto be any problem.And I said, "No, if you are represented by theAssociation, there is no problem."And he said, "Well, we don't want a strike."And I said, "If you're represented by the Association,there will be no problem."And he told me that Danny would like to talk to me andasked if I would come back up Monday morning; askedme if I would come back up Monday morning, thatDanny would like to talk to me.And I told him yes, that I'd be there early.Augustine's testimony does not contradict any of theabove testimony of Rich. Augustine testified that he toldRich that he would not sign the LA Associationagreement,but that he wanted tosee the agreementnegotiated by theAssociation. His testimony as to what he stated to Rich is asfollows:THE WITNESS: I said that I would definitely not signthis contract; that I wanted to see the other contract;that if it's the same way, then I'm going to go non-Union.And at that time he says, "Well, it's your choice; andif you do, I will pull themen out."TRIALEXAMINER:All right.Then, around July 17 you had another talk withRich; didn't you? That was when you asked him for anextensionof your then-Union contract?THE WITNESS: When I had the buyer, yes.TRIAL EXAMINER: All right.THE WITNESS: And I don't think he showed up.Augustine testified that he did not tell Gould to informRich that he wanted to go along with the Association, butthat he did tell Gould or the secretary to tell Rich that he(Augustine) wanted tosee him onMonday (July 27). Gouldwas not calledas a witness;Augustine testified that Gouldwas ill in Cleveland, Ohio. Augustine further testified thatin the latter part of 1969 he purchased Gould's interest inthe partnership with the understanding that Gould wouldcontinue to draw thesame amountof money from thepartnership; that all of thearrangementsbetween him andGould were oral and that there were no books or recordswhich showed the transfer to him of Gould's interest.The above-outlined testimony of Rich as to his conversa-tionswith Augustine and Gould is credited. It does notappear necessary to determine whether or not Augustinedid, in fact, purchase Gould's interestin the partnership,inasmuch as it is found that in thecircumstancesthe Unionwas entitled to rely on thestatementmade to Rich by 292DECISIONSOF NATIONALLABOR RELATIONS BOARDGould that Augustine instructed him to say that "he wasgoing to go along with the Association." 5On Monday morning, July 27, in accordance withAugustine's request relayed through Gould, Rich went tothe Company's office to meet Augustine. When he arrivedthere, Gould told him that Augustine had gone to have hiscar repaired and had left word for him, Rich, to meetAugustine at the office of Everett Cisco, president of SanBernardino Glass Company and president of the Associa-tion.According to the credited testimony of both Rich andCisco, Rich asked Cisco if Augustine had arrived and wasinformed that he had not. It appears that Cisco did notknow that Augustine was to be there. It further appears thatRich spent a considerable portion of the day waiting forAugustine at Cisco's office and checking back with Cisco todetermine if Augustine had arrived. Augustine neverarrived at Cisco's office. Augustine testified that he spent aconsiderable portion of time that day getting his carrepaired, and that he had wanted to meet Rich at Cisco'soffice "Because hewas coming to tell me he was going toclose me up, and I was trying to get time to see that othercontract." However, there is no evidence that he communi-cated such a purpose to either Cisco or Rich.Cisco testified that for a considerable period of time hehad been trying to get Augustine to become a member oftheAssociation and had invited Augustine to severalmeetings;thatAugustine accepted the invitations, butnever attended any of themeetings.Cisco further testifiedthat on July 28, the day after Augustine was supposed tomeetRich in his (Cisco's) office, Augustine called him onthe telephone. Cisco's testimony as to their conversation isas follows:A.He said, "Mr. Cisco, I would like to join yourorganization."Q.And what did you say to him?A. I said that I could not approve his membershipin the organization, because the contract had beennegotiated the twenty-third or fourth and this was thetwenty-eighth, three or four days beforeBut I told him that I would call our attorney and askhim if his name could be put on the list that I hadalready given-previously given the Union.Augustine testified that the above-quoted testimony ofCisco is only partially true. His version of their conversa-tion is asfollows:THE WITNESS: The way it was is he said to belong tothe Association, first I have to get approved. And hesays,"You're supposed to come down to severalmeetings.And you never showed up. But I can take careof that. Don't worry about that." And then he says -TRIAL EXAMINER: Well, why did he say that to you?THE WITNESS: Because I wanted to see the othercontract. See, there is two contracts.TRIAL EXAMINER: Well, why did he tell you that ifyou only wanted to see the contract? Why did he tellyou you had to come down to some meetings, but thathe could take care of that?who I am, and I never came down to any meetings. Hemeant it as a joke, because I kept promising to comedown to meetings and I never was able to make it. AndIapologized for not making it. But that is just hearsayconversation. I mean, I don't think he meant anythingby it. He called several times, and I promised I would bedown, but I never did make it.Q. (By Mr. Robin) What else was said in thatconversation, if anything?A.He told me first he wanted to find out if I couldjoin the Association before he can ever even let me lookat the contract.He says, "Why look at a contract if you can't evenjoin our Association?" And he says, "I'll check."So then he calls me back and he says he talked tosomebody from Local-I don't know whether he talkedto Leroy Rich or somebody else. I forget who he talkedto.And he said he didn't care-I think it was Mr.Rich-he didn't care who we belonged to.So at that time he told me that as soon as the contractcome due he would let me know; that he checked andLeroy said-yes, it was Leroy-that Leroy said hedidn't care whether he joined that Company or ourCompany. It didn't make any difference, as long as hejoined one of them. [Sic]He says, "Now, when we get our contract, we'll letyou look at it." I think that's the way the conversationwent.Cisco testifiedon cross-examinationthat in his conversa-tion with Augustine (on July 28) Augustine did not tell him"that he wanted to see the contract before he made up hismind as to what he was going to do," as Augustine testified,but that Augustine "merely said he wanted to join" theAssociation. Cisco furthertestifiedthat after his conversa-tion on July 28 with Augustine, he called the attorney forthe Association and told him that he had received a requestfrom Augustine to become a member of the Associationand that the attorney told him he would check into it withthe attorney for the Union.Rich testified that on July 28 or 29 he called Cisco and histestimonyis asfollows:Iasked Mr. Cisco if Mr. Augustine had ever shownup Monday; and he said no, he had not.And I asked him if he had talked to him since then;and he said yes.I asked him what Mr. Augustine wanted,He said that Mr. Augustine wanted him to-Mr.Augustine told him that he wanted to join theAssociation.And he said he could not do that himself, but hewould get ahold of the guy who could do it.THEWITNESS:HesaidthattheotherAnd I asked Mr. Cisco if he had done this.associations-the the other people in there should knowAnd he said, "Yes, I called the authority [attorney]5Particularly the circumstancesofGould'sostensiblepartnershiptheRespondent had carved out the decision "to go along with theinterestand the succeeding events which caused the Union to believe thatAssociation " VICTORVILLEGLASS COMPANY293for the Association and told him that Victorville Glasswanted to be a member."Leo Geffner, attorney for the Union, testified that at themeeting of July 23 between the Union and Association,during which the contract was negotiated, the attorney forthe Association stated that he did not have a complete listof the members of the Association and that they would allbe identified in a complete list at a later time along with aletter incorporating the terms of the agreement arrived at atsaid meeting.Cisco testified that, after he talked to the attorney for theAssociation about Augustine's request, he received a callfrom said attorney who informed him that he had conferredwith the attorney for the Union and obtained the Union'sapproval to have the Company's name (Victorville GlassCompany) listed among the members of the Association.The aforementioned letter of August 7 written by theattorney for the Association (which set forth the modifica-tions of the LA Association agreement) contained a list ofmembers of the Association which included VictorvilleGlass Company. Cisco further testified that sometime inAugust he called Augustine and told him that hisCompany's membership in the organization had beenapproved.The above-outlined testimony of Cisco, Rich, andGeffner (relating to the inclusion of the Company's nameamong the members of the Association listed in the letter ofAugust 7) is credited and those portions of Augustine'stestimony contradicting that of Cisco are not credited.Ciscowas an impressive witness as contrasted withAugustine.Moreover, that portion of Cisco's testimonywhich is contradicted by Augustine dovetails with that ofRich and Geffner, whereas there is little in the record tosupport Augustine's version of his conversation with Ciscoon July 28.6It is concluded from the above-credited testimony thatAugustine did notify Cisco that he wished to join theAssociation and that Cisco, through the attorney for theAssociation, obtained the Union's approval of the Compa-ny's inclusion among the members of the Association. It isfurther concluded that based on the representation madeby Gould to Rich and the representation in the aforesaidletter of August 7, the Union had reasonable grounds tobelieve that an agreement hadbeenreached between theUnion and Respondents that the Company was to beconsidered as a member of the multiemployer bargainingunit represented by the Association and that the Respon-dents were to be bound by the contract arrived at betweentheUnion and the Association on July 23. It is alsoconcluded that by reason of the actions of Gould andAugustine (Gould's statement to Rich of Augustine'sdecision to join the Association and Augustine's request ofCisco that he be included among the members of theAssociation) the Respondents are estopped in this proceed-6A letter dated September 17, from the attorney for the Association tothe attorney for the Union, would tend to support Augustine's version, but,for the reasons set forth hereinbelow, it is considered to be of littleprobative value7Although the record discloses that Respondents did not make certainpayments to the Association required of its members, it is concluded thatthis does not alter the appropriateness of the finding of an estoppel8Robertson was not called as a witness in view of the crediteding from denying their membership in the aforesaidmultiemployer bargaining unit. Cf.American Sign & NeonCompany,176 NLRB No. 147.7 Consequently, it is alsoconcluded that Respondents were bound by the terms ofthe Association agreement until the sale of the Company onOctober 1, 1970.In arriving at the above conclusions, the Trial Examinerhas not overlooked the aforementioned letter from theattorney for the Association, Barton W. Robertson, to theattorney for the Union, dated September 17, 1970, in whichhe stated that he "was in error" when he informed him inthe letter of August 7 that Victorville Glass Company was amember of the Association. There is nothing in the recordto indicate what the basis was for Robertson's statement asto his errorsItappears that in the middle of September Richdiscovered that Respondents were not complying with theAssociation agreement and that he confronted Augustinewith this fact. It further appears that Augustine replied thathe was not signed to an agreement and was not a memberof the Association. Rich showed him the August 7 letter inwhich the Company's name was listed as a member of theAssociation and Augustine insisted that he had signednothing and was not a member.9 Augustine called theattorney for the Association and the attorney was advisedof the problem. The attorney asked for time "to get thematter straightened out." Shortly after that Rich called theattorney for the Association who informed him thatVictorvilleGlass Company's name had been included inthe letter of August 7 through error and that he had sent aletter to that effect to the Union's attorney (the aforemen-tioned letter of September 17). It does not appear that saidletterof September 17, without more, is of sufficientprobative value to negate the appropriateness of the aboveconclusions (as to the Company's membership in theAssociation and Respondents' obligations with respect tothe Association agreement).It is concluded that by failing and refusing to abide by orto honor the terms and conditions of the Associationagreement, Respondents violated Section 8(a)(5) and (1) ofthe Act.American Sign & Neon Company, supra.There are allegations in the complaint (par. 9 and 10)with respect to a stnke commencing on September 21, 1970.Itdoes not appear that the General Counsel attempted tolitigate theissueswith respect to said allegations and nomention is made in his brief of said allegations. Conse-quently, it is concluded that the General Counselabandoned that portion of the complaint and therecommended order will provide for the dismissal of saidallegations.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:testimony of Cisco, whowas president of the Association at the time, as tothe reasonfor includingthe Company's name in the letterof August 7,there is nothingin the record from which a reason can be inferred forRobertson's confessionof error oran assessment made of thevalidity ofhis confession.9 It is noted that the recorddoes not indicate that members of theAssociationwere requiredtosign the contractnegotiatedby theAssociation 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWthe Association and the Union on July 23, 1970, for theperiod between the effective date of said agreement andOctober 1, 1970, and that they make whole those personswho were their employees during said period for any loss ofwages or other employment benefits which they failed toreceive as a result of Respondents' unfair labor practice.Since it appears that on October 1, 1970, the Respondentssold the Victorville Glass Companybusiness, it does notappear that it would be appropriate to require the postingof a notice at Respondents' former place of business.However, it will be required that copies of the attachednotice be sent to those persons who were employees ofRespondents for the period during which the Respondentswere bound by the aforesaid agreement between theAssociation and the Union.[Recommended Order omitted from publication.]1.By failing and refusing to abide by or to honor theterms and conditions of the Association agreement for theperiod from its effective date to October 1, 1970,Respondents violated Section 8(a)(5) and (1) of the Act.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondents engaged in anunfair labor practice it will be recommended thatRespondents be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act. Specifically, it will be recommendedthat Respondents forthwith give retroactive effect to theterms and conditions of the agreement arrived at between